United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventor: Aldo Francisco Castaneda		:
Patent No. 9,004,281				:
Issue Date: April 14, 2015			:		Decision on Petition
Application No. 14/164,097			:		
Filing Date: January 24, 2014			:
Attorney Docket No. 20282-7004		:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed July 26, 2021, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issuance of this decision.  Extensions of the two month time period may be obtained under 37 C.F.R. § 1.136(a).1  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704.

A petition under 37 C.F.R. § 1.378(b) to accept an unintentionally delayed payment of a maintenance fee must include: 

(1) 	The required maintenance fee, 
(2) 	The petition fee set forth in 37 C.F.R. § 1.17(m), and
(3) 	A statement that the delay in payment of the maintenance fee was unintentional.2 

The petition includes items (1) and (3) set forth above.

The petition does not include item (2).  The petition includes a payment of $1,000 for the petition fee.  However, the petition fee is $1,050.  Therefore, the petition is dismissed.

A renewed petition and the $50 deficiency may be filed in response to this decision. 

The address on the petition is different than the address of record.  If appropriate, a request to change the address of record should be filed.  A courtesy copy of this decision is being mailed to the address set forth on the petition.  However, all future correspondence will be mailed solely to the current address of record absent the receipt of a proper request to change the address of record.  A change of address form can be found at: http://www.uspto.gov/web/forms/sb0123.pdf.
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions

Cc: 	Aldo Castaneda
	1779 46th Ave.
	San Francisco, CA 94122












    
        
            
    

    
        1 A “renewed petition” filed more than two months after the issuance date of this decision will be treated as a new petition requiring the payment of a new petition fee.
        2 The Director may require additional information if there is a question whether the delay was unintentional.
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.